Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Amend claim 12 as follows to correct 35 USC 112, 2nd, antecedent basis issues in the claim.  

	12.	(Currently Amended)  The electrode film containing a film formed using the slurry for the electrode film according to claim 7.
______________________________________________________________________

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed toward a conductive material dispersion containing a conductive material containing carbon fibers, a dispersant containing a copolymer A having a nitrile group-containing unit, and an amide-based organic solvent.  The conductive material dispersion satisfies the claimed conditions regarding pH, phase angle and complex elastic modulus.  The prior art does not teach or suggest the conductive material dispersion of at least claim 1 that satisfies the conditions regarding pH, phase angle and complex elastic modulus.  
US20180277848 teaches the pH is adjusted to 8 [0337].  US20180175370 teaches a conductive material dispersion solution comprising a conductive material including bundle-type carbon nanotube; dispersant; and dispersion medium. The dispersion solution has phase angle of 3-18 degrees at frequency of 1 Hz measured by using a rheometer (abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727